Citation Nr: 0924282	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  06-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder sprain (claimed as a left shoulder and left 
elbow condition). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition (claimed as a middle and lower back 
condition).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee condition.

4.  Entitlement to service connection for a right hip 
condition, to include as secondary to service-connected 
residuals of right knee trauma with degenerative arthritis.   

5.  Entitlement to service connection for generalized anxiety 
disorder, to include as secondary to service-connected 
residuals of right knee trauma with degenerative arthritis.   

6.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right knee trauma 
with degenerative arthritis.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to February 
1978 and from July 1979 to April 1983, and has additional 
service in the Florida National Guard from April 1991 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for a left shoulder sprain, a back 
condition, and a left knee condition, on the basis that new 
and material evidence had not been received.  The May 2005 
rating decision also denied the Veteran's claims of 
entitlement to service connection for a right hip condition 
and generalized anxiety disorder, both to include as 
secondary to service-connected residuals of right knee trauma 
with degenerative arthritis, and a total disability rating 
based on TDIU.

The issues of entitlement to service connection for a left 
shoulder sprain, a back condition, a left knee condition, and 
entitlement to TDIU, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a left shoulder sprain was previously denied in a 
February 1997 rating decision.  The Veteran was notified of 
that decision but failed to perfect a timely appeal.  The 
decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a left shoulder sprain, received since 
the last final denial in February 1997 is new, in that it is 
not cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's claim of entitlement to service connection 
for a back condition was previously denied in an October 2003 
rating decision.  The Veteran was notified of that decision 
but failed to perfect a timely appeal.  The decision became 
final.

4.  The evidence as to the Veteran's claim of entitlement to 
service connection for a back condition, received since the 
last final denial in October 2003 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

5.  The Veteran's claim of entitlement to service connection 
for a left knee condition was previously denied in an August 
2002 rating decision.  The Veteran was notified of that 
decision but failed to perfect a timely appeal.  The decision 
became final.

6.  The evidence as to the Veteran's claim of entitlement to 
service connection for a left knee condition, received since 
the last final denial in August 2002 is new, in that it is 
not cumulative and was not previously considered by decision 
makers, and it is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.

7.  The probative evidence of record indicates that the 
Veteran's right hip condition is unrelated to his period of 
service or to any aspect thereof, to include service-
connected residuals of right knee trauma with degenerative 
arthritis.

8.  The probative evidence of record indicates that there 
exists a relationship between the Veteran's generalized 
anxiety disorder and his service-connected residuals of right 
knee trauma with degenerative arthritis.

9.  Since October 19, 2004, the date of the Veteran's claim, 
his service-connected residuals of right knee trauma with 
degenerative arthritis has been manifested by subjective 
complaints of pain, instability, stiffness, locking, 
grinding, and swelling, and objective findings of 
degenerative arthritis, extension to 0 degrees, flexion 
limited at most to 120 degrees, crepitation, and tenderness.  
There is no clinical evidence of instability, subluxation, or 
ankylosis.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
left shoulder sprain is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
left shoulder sprain.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The October 2003 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

4.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
back condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

5.  The August 2002 rating decision that denied the Veteran's 
claim of entitlement to service connection for a left knee 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

6.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
left knee condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

7.  A right hip condition was not incurred in or aggravated 
by the Veteran's service, and it is not proximately due to 
the service-connected residuals of right knee trauma with 
degenerative arthritis.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2008).

8.  Generalized anxiety disorder is, at least in part, 
proximately due to service-connected residuals of right knee 
trauma with degenerative arthritis.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

9.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of right knee trauma 
with degenerative arthritis have not been met since October 
19, 2004, the date of the Veteran's claim.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321 (b)(1), 4.7, 4.27, 4.14, 4.40, 4.45, 4.59, 4.17a, 
DCs 5003, 5010, 5257, 5260, 5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

A January 2008 letter informed the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  Since the Board has concluded that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for a right hip condition, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on the claim for VA benefits.  In VCAA 
letters dated in November 2004 and February 2005, before the 
initial adjudication of the claims, the Veteran was notified 
of the evidence not of record that was necessary to 
substantiate the claims.  He was told that he needed to 
provide the names of persons, agencies, or companies who had 
additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, the RO sent the Veteran a VCAA letter dated in 
November 2004 that provided examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, Social Security determinations, 
and any other evidence showing an increase in the disability 
or the impact of the disability on employment.  Vazquez- 
Flores, 22 Vet. App. 37 (2008).  However, the Veteran was not 
informed of the specific criteria necessary for entitlement 
to a higher disability rating.  As such, the VCAA notice 
provided in this case was defective.  See Vazquez-Flores, 22 
Vet. App. at 43-44.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support his claim based on notice that was 
provided to the Veteran during the course of his appeal.  The 
Veteran was provided with applicable rating criteria in a May 
2005 rating decision, a January 2006 Statement of the Case, 
and a May 2007 Supplemental Statement of the Case, and has 
been provided VA examinations undertaken specifically to 
determine the current severity of his disability.  For the 
foregoing reasons, the Board finds that VA's failure to 
provide the Veteran with adequate VCAA notice, in accordance 
with Vazquez-Flores, 22 Vet. App. 37, did not affect the 
essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA letter 
dated in November 2004 satisfied this requirement.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private treatment records have been obtained and 
considered.  As to the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for service-
connected residuals of right knee trauma with degenerative 
arthritis, he was afforded VA examinations in November 2004 
and April 2007.  As to the Veteran's claims of entitlement to 
service connection for a right hip condition and generalized 
anxiety disorder, to include as secondary to service-
connected residuals of right knee trauma with degenerative 
arthritis, he was afforded a VA examination in April 2007 and 
VA psychiatric evaluations in April 2005 and April 2007, and 
specific opinions as to his claims were obtained.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

New and Material Evidence

Service connection for a back condition was previously denied 
by an October 2003 rating decision, service connection for a 
left shoulder sprain was previously denied by a February 1997 
rating decision, and service connection for a left knee 
condition was previously denied by an August 2002 rating 
decision.  Although the RO, in its May 2005 rating decision, 
declined to reopen the Veteran's previously denied claims of 
entitlement to service connection for a left shoulder sprain, 
a back condition, and a left knee condition, on the basis 
that new and material evidence had not been received, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The claims of entitlement to service connection for a back 
condition, a left shoulder sprain, and a left knee condition, 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claims in 
October 2004, in the form of claims of entitlement to service 
connection for a back condition, a left shoulder sprain, and 
a left knee condition.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Left Shoulder Sprain

It appears that the evidence before VA at the time of the 
prior final decision in February 1997 consisted of the 
Veteran's service treatment records reflecting active service 
and service in the Florida National Guard.  The RO found that 
although the Veteran's service treatment records indicated 
that he was treated for a left shoulder sprain during active 
duty for training in December 1992, there was no evidence of 
a residual or chronic left elbow or shoulder disability in 
service or evidence of a current left elbow or shoulder 
disability, and the Veteran's claim of entitlement to service 
connection for a left shoulder sprain, claimed as left arm 
and shoulder, was denied.  The February 1997 rating decision 
was not appealed and became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

Newly received relevant evidence since February 1997 includes 
VA treatment records, report of VA examination dated in April 
2007, and the Veteran's own statements.  At the time of the 
VA examination dated in April 2007, the examiner opined that 
the Veteran's left shoulder condition was at least as likely 
as not related to a December 1992 injury during active duty 
for training in the Florida National Guard. 

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection a left shoulder sprain 
received since the last final decision in February 1997 is 
new in that it was not previously considered by agency 
decision makers, or cumulative or redundant of other evidence 
of record.  The evidence is also material in that it relates 
to an unestablished fact, specifically, evidence that the 
Veteran's left shoulder condition is related to a December 
1992 injury during active duty for training in the Florida 
National Guard.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a left shoulder sprain has been 
received, and such claim is reopened.




Back Condition

In September 2003, the RO found that the Veteran's service 
treatment records were silent for any complaint, treatment, 
or diagnosis of a back condition, and the Veteran's claim of 
entitlement to service connection for a back condition was 
denied.  Subsequently, in an October 2003 rating decision, 
the RO again denied the Veteran's claim.  The evidence before 
VA at the time of the October 2003 rating decision consisted 
of additional treatment records from the Florida National 
Guard received since the most recent rating decision dated in 
September 2003.  The RO found that such additional treatment 
records were duplicative of evidence previously considered 
and determined that the prior rating decision dated in 
September 2003 must be confirmed and continued.  The October 
2003 rating decision was not appealed and became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

Newly received relevant evidence since October 2003 includes 
VA treatment records, report of VA examination dated in April 
2007, and the Veteran's own statements.  The Veteran, in his 
October 2004 claim, asserted that he fell off of a truck in 
January 1993 in Titusville, Florida during service in the 
Florida National Guard and injured his spine.  

The Board notes that evidence is presumed to be credible for 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). The Board must evaluate the Veteran's current claim 
for service connection in light of all the evidence or 
record.  See id.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection a back condition 
received since the last final decision in October 2003 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.  The evidence is also material in that it relates to 
an unestablished fact, specifically, complaint, treatment, or 
diagnosis of a back condition during service.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a back condition has been received, 
and such claim is reopened.

Left Knee Condition

It appears that the evidence before VA at the time of the 
prior final decision in August 2002 consisted of the 
Veteran's VA treatment records and report that the Veteran 
did not appear to a scheduled VA examination on August 13, 
2002.  The RO found that although VA treatment records 
indicated that the Veteran complained of left knee pain, 
there was no evidence of record of any relationship between 
left knee pain and service-connected residuals of right knee 
trauma with degenerative arthritis, and the Veteran's claim 
of entitlement to service connection for a left knee 
condition was denied.  The August 2002 rating decision was 
not appealed and became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

Newly received relevant evidence since August 2002 includes 
VA treatment records, report of VA examination dated in April 
2007, and the Veteran's own statements.  The Veteran, in his 
October 2004 claim, asserted that his service-connected 
residuals of right knee trauma with degenerative arthritis 
have caused his left knee to become disabling.  

The Board notes that evidence is presumed to be credible for 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). The Board must evaluate the Veteran's current claim 
for service connection in light of all the evidence or 
record.  See id.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection a left knee disorder 
received since the last final decision in August 2002 is new 
in that it was not previously considered by agency decision 
makers, or cumulative or redundant of other evidence of 
record.  The evidence is also material in that it relates to 
an unestablished fact, specifically, a relationship between 
the Veteran's left knee pain and his service-connected 
residuals of right knee trauma with degenerative arthritis.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a left knee condition has been 
received, and such claim is reopened.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for some disorders, including 
psychoses, will be rebuttably presumed if manifested to a 
compensable degree within one year following active service.  
The Veteran's right hip disorder, however, has not been 
diagnosed as a disorder for which service connection may be 
granted on a presumptive basis.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected. 38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

Right Hip Disorder

The Veteran asserts, in his October 2004 claim of entitlement 
to service connection for a right hip condition, that his 
service-connected right knee trauma with degenerative 
arthritis has caused his right hip to become disabling.

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis as to his right hip.

The first evidence of record reflecting complaints of pain 
related to the right hip are dated in September 2001.  At 
that time, VA treatment records indicate that the Veteran was 
being treated for myofascial pain syndrome (MPS) and 
complained of pain in the hip and groin area, among other 
areas of his body. 

On VA examination in April 2007 the Veteran reported pain in 
his right hip.  The Veteran reported that he felt as if his 
right hip was out of the socket, despite x-ray examination 
results confirming the opposite.  The Veteran reported that 
he uses medication to treat his pain.  The Veteran 
demonstrated a normal gait, flexion to 120 degrees, extension 
to 20 degrees, abduction to 40 degrees, adduction to 20 
degrees, and internal and external rotation to 20 degrees, 
all without additional limitation of motion on repetitive 
use.  The Veteran was able to toe out greater than 15 
degrees.  The Veteran reported tenderness and painful 
movement at the time of the physical examination.  X-ray 
examination revealed normal bone density and architecture, 
and no evidence of soft tissue swelling, calcification, 
osteoblastic or osteolytic process, or arthritic changes.  
The Veteran was diagnosed with a right hip condition.  

The examiner opined that the Veteran's right hip condition is 
not caused by or is a result of his service-connection right 
knee condition.  The examiner reasoned that the Veteran was 
evaluated in 2000 for long-standing generalized pain and 
subsequently diagnosed with MPS, which causes multiple site 
musculoskeletal pains.  The examiner reported that she 
reviewed the Veteran's service treatment records and claims 
file.

In evaluating whether service connection for a right hip 
condition is warranted on a secondary basis, the Veteran's 
post-service treatment records reveal a diagnosis of a right 
hip condition in April 2007.  Therefore, the first element of 
the secondary service connection test, whether there is a 
current diagnosis, has been met.  Thus, the second question 
must now be whether there is competent medical evidence of 
record supporting the Veteran's assertions that his current 
diagnosis of a right hip condition was either caused or 
aggravated by his service-connected right knee trauma with 
degenerative arthritis.  See Allen, 7 Vet. App. 439.

As discussed above, the VA examiner, at the time of the April 
2007 examination, opined that the Veteran's right hip 
condition is not a result of his service-connected right knee 
trauma with degenerative arthritis.  As a basis for her 
opinion, the examiner stated that Veteran has a diagnosis of, 
and is being treated for, MPS, which causes multiple site 
musculoskeletal pains.

In statements in support of his claim, the Veteran has 
asserted that he is entitled to service connection for a 
right hip condition, secondary to his service-connected right 
knee trauma with degenerative arthritis.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Veteran does not have the medical 
expertise to provide an opinion regarding the etiology of his 
right hip condition.  Thus, the Veteran's lay assertions are 
not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that the Veteran's right hip condition began in 
service or is related to service-connected right knee trauma 
with degenerative arthritis.  Because the Veteran's service 
treatment records showed no evidence of a right hip 
condition, and because there is no competent evidence 
demonstrating that the Veteran's right hip condition is 
related to service, or his service-connected right knee 
trauma with degenerative arthritis, service connection in 
this case on a direct basis, or on a secondary basis, is not 
warranted.  As discussed above, the Veteran's right hip 
condition is not a disability for which service connection 
may be granted on a presumptive basis.  Thus, service 
connection in this case on a presumptive basis is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a right hip 
condition, to include as secondary to service-connected right 
knee trauma with degenerative arthritis, the "benefit of the 
doubt" rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generalized Anxiety Disorder

The Veteran asserts, in his October 2004 claim of entitlement 
to service connection for a mental condition that his 
service-connected right knee trauma with degenerative 
arthritis and his non-service-connected shoulder and spine 
injuries have caused him great mental distress, as he has 
been unable to work. 

Service treatment records dated from March 1981 to October 
1982 indicate that the Veteran underwent psychiatric 
evaluation subsequent to disciplinary problems and complaints 
of anxiety and tension.  The Veteran was diagnosed with an 
adjustment disorder and deemed fit for service. 

The first evidence of record reflecting post-service 
psychiatric treatment is dated in April 2001.  At that time, 
VA treatment records indicate that the Veteran was being 
treated for an anxiety disorder.  VA treatment records dated 
in September 2001 indicate that the Veteran reported an 
increase in his anxiety symptoms related to the pain in his 
thighs, groin, low back, lower extremities, neck, shoulder, 
and left elbow. 

On VA psychiatric evaluation in April 2005 the Veteran 
complained of excessive worrying and anxiety.  The Veteran 
reported that he feels restless, keyed up, and on-edge.  The 
Veteran reported that he worries about the fact that he is 
unemployed and cannot work, and that that he worries about 
his medical problems.  The Veteran complained about his 
chronic pain, described as excruciating pain.  The Veteran 
complained of pain in his back, elbow, hand, neck, bilateral 
knees, and hip.  On mental status examination the Veteran 
appeared oriented to time, place, person, and situation, 
although he appeared cloudy.  The Veteran appeared casually 
groomed, although he was unshaven and needed a haircut.  The 
Veteran demonstrated slow motor activity, scattered 
concentration, and distractible attention.  The Veteran did 
not make eye contact with the examiner, and appeared 
uninterested.  The Veteran was guarded, and somewhat 
defensive, with a depressed mood and blunted affect.  The 
Veteran exhibited slow but coherent and relevant speech that 
was normal in tone, rate, and flow.  The Veteran exhibited a 
poor memory for recent, remote, and immediate events, and 
served as a questionable historian.  Insight and judgment 
were fair, and impulse control was intact.  

At the time of the April 2005 VA psychiatric evaluation, the 
examiner diagnosed the Veteran with generalized anxiety 
disorder.  The examiner opined that the Veteran's generalized 
anxiety disorder is not related to the adjustment disorder 
with which he was diagnosed during his period of active 
service.  The examiner reasoned that during active service, 
the Veteran appeared to be having difficulty with his 
commanding officer and his assignments, and that his current 
anxiety seems to be linked more to issues of pain.  The 
examiner opined that the Veteran's anxiety disorder is not 
solely due to his right knee problem.  The examiner noted 
that in addition to the Veteran's right knee problems, he has 
chronic and severe back pain; elbow and hand pain, hip and 
joint pain, and is worried about paying bills, being unable 
to work, and his limited functioning.  The examiner reported 
that she reviewed the Veteran's service treatment records and 
claims file.

On VA psychiatric evaluation in April 2007 the Veteran 
complained of anxiety and feeling tense, on-edge, and hyped-
up.  The Veteran reported problems with concentration and 
sleep.  At the time of the evaluation, the Veteran denied 
that his anxiety was related to his right knee problems and 
asserted that his symptoms began after the first of three 
physical attacks that he experienced during service.  The 
Veteran described the three fights in which was involved.  
The Veteran asserted that his symptoms have worsened since 
the time of the attacks.  On mental status examination the 
Veteran appeared casually dressed; oriented to time, place, 
and person; tense; and cooperative, with a constricted affect 
and an anxious mood.  The Veteran ruminated, appeared hyper-
verbal, and was preoccupied with one or two topics.  The 
Veteran exhibited fair judgment and impulse control, limited 
insight, and normal memory for recent, remote, and immediate 
events.  

At the time of the April 2007 psychiatric evaluation, the 
examiner diagnosed the Veteran with an anxiety disorder with 
obsessive features.  The examiner opined that it is at least 
as likely as not that the Veteran's anxiety disorder is 
caused by or is a result of his right knee trauma.  The 
examiner noted that the Veteran, at the time of the 
evaluation, reported that his anxiety was not caused by his 
pain, but by the claimed in-service assaults.  The examiner 
further opined that the Veteran's anxiety disorder is 
secondary to his in-service assaults and to his pain, not 
just of the knee, but of the back, shoulder, hip, and arms.  
The examiner reported that she reviewed the Veteran's service 
treatment records and claims file.

In evaluating whether service connection for generalized 
anxiety disorder is warranted on a secondary basis, the 
Veteran's post-service treatment records reveal a diagnosis 
of an anxiety disorder in April 2001.  Therefore, the first 
element of the secondary service connection test, whether 
there is a current diagnosis, has been met.  Thus, the second 
question must now be whether there is competent medical 
evidence of record supporting the Veteran's assertions that 
his current diagnosis of generalized anxiety disorder was 
either caused or aggravated by his service-connected right 
knee trauma with degenerative arthritis.  See Allen, 7 Vet. 
App. 439.

As discussed above, the VA examiner, at the time of the April 
2005 psychiatric evaluation, opined that the Veteran's 
generalized anxiety disorder is not solely due to his 
service-connected right knee trauma with degenerative 
arthritis.  Thus, the examiner's statement must be understood 
to mean that the Veteran's generalized anxiety disorder is, 
at least in part, due to his service-connected right knee 
trauma with degenerative arthritis.  Also, the examiner, at 
the time of the April 2007 psychiatric evaluation, opined 
that it is at least as likely as not that the Veteran's 
anxiety disorder is caused by or is a result of his right 
knee trauma.

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran incurred 
generalized anxiety disorder, secondary to service-connected 
right knee trauma with degenerative arthritis.  38 U.S.C.A.           
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding pyramiding do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14 (2008).  However, those provisions should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2008); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2008). When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent may be applied to each such major joint 
or group of minor joints affected by limitation of motion.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003. 38 C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.

In VAOPGCPREC 9-98, the General Counsel reiterated that if a 
claimant has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 
09-98 (August 14, 1998)

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a claimant has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The Veteran's service-connected residuals of right knee 
trauma with degenerative arthritis have been rated as 
noncompensably disabling under DC 5257-5010 since September 
9, 1985, and rated as 10 percent disabling since March 12, 
2002.  

DC 5257 pertains to subluxation or lateral instability, or 
other impairment of the knee, and DC 5010 pertains to 
traumatic arthritis.  38 C.F.R. § 4.71a, DCs 5257, 5010 
(2008).  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2008).

DCs 5260, contemplating limitation of flexion of the leg, and 
DC 5261, contemplating limitation of extension of the leg, 
respectively, are also applicable in this instance. 38 C.F.R. 
§ 4.71a, DCs 5260, 5261 (2008).  

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5256, contemplating ankylosis of the 
knee; 5258, contemplating dislocation of semilunar cartilage; 
5259, contemplating symptomatic removal of semilunar 
cartilage; 5262, contemplating impairment of the tibia and 
fibula; and 5263, contemplating genu recurvatum, are not 
applicable in this instance, as the medical evidence does not 
show that the Veteran has any of these conditions.  

The Board now turns to the applicable criteria.

As discussed above, DC 5257 contemplates subluxation or 
lateral instability, or other impairment of the knee.  Such 
criteria provides for a 10 percent rating for knee impairment 
with slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for knee impairment with 
moderate recurrent subluxation or lateral instability.  A 
maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257 (2008).

On VA examination in November 2004 the Veteran reported that 
his right knee turns red, hot, and becomes swollen on a 
consistent basis.  The Veteran reported that he takes 
morphine three times per day for pain management and has been 
given a knee brace that he doesn't like to wear because he 
feels as if it cuts off the circulation in his right leg.  

On physical examination in November 2004, the Veteran 
ambulated with a steady gait.  The Veteran's knee was cool, 
without redness or swelling, and the circumference of his 
right knee and thigh was equal to that of his left knee and 
thigh.  The Veteran exhibited full range of motion of the 
right knee, with minimal discomfort.  The examiner noted that 
while the Veteran verbalized pain, he did not demonstrate any 
guarding, wincing, or flinching on deep palpation or 
aggressive range of motion.  The Veteran demonstrated 0 
degrees extension and 135 degrees flexion, tolerated well.  
The examiner noted that the strength of the Veteran's lower 
extremities was difficult to measure as he claimed that he 
was too weak to stand on either his left or right leg, 
despite being able to ambulate and carry his frame without a 
limp.  No muscle wasting was noted.  Sensation was slightly 
dull, as to the right leg.  X-ray examination revealed mild 
degenerative changes of the right knee joint.  The examiner 
noted that the Veteran reported that he has been unable to 
work due to his right knee and back pain.  The examiner 
opined that the Veteran's general state of anxiety may be 
interfering with his ability to effectively cope and move 
forward with regard to his pain management. 

On VA examination in April 2007, the Veteran complained of 
decreased mobility and increased right knee pain since the 
time of his last VA examination.  The Veteran reported that 
he manages his pain with medication and has been given a knee 
brace.  The Veteran presented with good posture and an 
unassisted, normal gait.  The Veteran reported instability, 
pain, stiffness, effusion, and weakness as to his right knee.  
The Veteran reported that he was unable to stand for more 
than 15 or 30 minutes, and that he was unable to walk more 
than a few yards.  The Veteran denied episodes of subluxation 
or dislocation, locking, flare-ups of joints disease, or 
inflammation.  Physical examination revealed crepitus, 
tenderness, and painful movement, without bumps, masses, or 
instability.  Range of motion testing revealed flexion from 0 
to 120 degrees, without additional limitation of motion on 
repetitive use.  X-ray examination revealed mild degenerative 
changes of the right knee joint.  

There is no medical evidence of record demonstrating that the 
Veteran has subluxation or instability of the knee.  Thus, DC 
5257 may not serve as a basis for a disability rating in 
excess of 10 percent for the Veteran's service-connected 
residuals of right knee trauma with degenerative arthritis.  
Given that the Veteran did not meet the criteria for a 
compensable rating under DC 5257, VAOPGCPREC 23-97, holding 
that arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, is not applicable.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  
The Veteran does have x-ray evidence of arthritis, and thus, 
he has been assigned a 10 percent rating under DC 5010.

Next, DCs 5260 and 5261 contemplate limitation of leg flexion 
and extension, respectively.  38 C.F.R. § 4.71a, DCs 5260, 
5261 (2008).  

Under DC 5260, contemplating limitation of leg flexion, a 
noncompensable rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

Under DC 5261, contemplating limitation of extension of the 
leg, a noncompensable rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  

On VA examination in November 2004, the Veteran's right knee 
had flexion to 135 degrees, and on VA examination in April 
2007, the Veteran's right knee had flexion to 120 degrees.  
Flexion to 135 degrees and 120 degrees warrants a 
noncompensable rating and a higher evaluation is not 
warranted under DC 5260.  38 C.F.R. § 4.71a, DC 5260.  

On VA examination in November 2004, the Veteran's right knee 
had full extension, or extension to 0 degrees.  On VA 
examination in April 2007, the examiner described the 
Veteran's flexion of the right knee as 0 to 120 degrees, 0 
representing the extension of the right knee.  Extension to 0 
degrees warrants a noncompensable evaluation and a higher 
evaluation is not warranted under DC 5261.  38 C.F.R.        
§ 4.71a, DC 5261.  

Accordingly, neither DC 5260 nor DC 5261, contemplating 
limitation of flexion and limitation of extension, 
respectively, may serve as bases for a disability rating in 
excess of 10 percent for the Veteran's service-connected 
residuals of right knee trauma with degenerative arthritis.  
Given that the Veteran did not meet the criteria for a 
compensable rating under either DC 5260 or 5261, VAOPGCPREC 
9-2004, holding that separate ratings could be assigned when 
the criteria under DCs 5260 and 5261 were met, is not 
applicable.  VAOPGCPREC 9-2004 (September 17, 2004).  

As discussed above, when a knee disorder is rated under DC 
5257, a separate rating may be assigned if the Veteran has 
limitation of motion which is at least noncompensable under 
DCs 5260 or 5261.  See 38 C.F.R. § 4.71a, DC 5003; VAOPGCPREC 
23-97 (1997); VAOPGCPREC 09-98 (1998).  DC 5003 requires that 
degenerative arthritis be established by x-ray examination 
findings.  Read together, DC 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray examination findings, is deemed 
to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

However, in this case, the RO assigned the Veteran the 
hyphenated DC of 5010, contemplating traumatic arthritis and 
analogous to DC 5003, to identify the basis for the 
evaluation assigned, specifically, a 10 percent disability 
rating for his degenerative arthritis.  Thus, the Veteran is 
already in receipt of a 10 percent disability rating for 
service-connected residuals of right knee trauma with 
degenerative arthritis for his degenerative arthritis, 
established by x-ray examination findings, deemed to be 
limitation of motion and warranting the minimum compensable 
rating for the joint.  The question before the Board is not 
whether the Veteran is entitlement to a separate 10 percent 
disability rating under DC 5010, but whether he is entitled 
to more than a 10 percent disability rating under DC 5010.  
As discussed in the above analyses, the Board finds that the 
Veteran is not.

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 10 percent 
disability rating assigned to the Veteran's service-connected 
residuals of right knee trauma with degenerative arthritis.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, pursuant to 38 
C.F.R. §§ 4.40 and 4.45, pain is inapplicable to DC 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, pain is 
applicable to DCs 5260 and 5261, as such are predicated on 
loss of range of motion.  While the Board recognizes the 
Veteran's complaints of right knee pain and findings of 
crepitus noted on physical examination, there was no 
objective showing of additional pain, fatigue, or weakened 
movement on repetition.  As noted above, the ranges of motion 
exhibited by the Veteran's right knee during the appeal 
period warrant a noncompensable disability rating.  Thus, the 
Board finds that there is no additional functional loss not 
contemplated in the 10 percent disability rating currently 
assigned and an increased evaluation on this basis is not 
warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since October 19, 
2004, the date of the Veteran's claim, service-connected 
residuals of right knee trauma with degenerative arthritis 
has not warranted a disability rating in excess of 10 
percent.  As the preponderance of the evidence is against the 
claim of entitlement to a disability rating in excess of 10 
percent for service-connected residuals of right knee trauma 
with degenerative arthritis, the "benefit-of-the-doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this case, 
there has been no assertion or showing by the appellant that 
his service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for a left 
shoulder sprain condition is reopened.  To that extent only, 
the appeal is allowed.

The claim of entitlement to service connection for a back 
condition is reopened.  To that extent only, the appeal is 
allowed.

The claim of entitlement to service connection for a left 
knee condition is reopened.  To that extent only, the appeal 
is allowed.

Service connection for a right hip condition, to include as 
secondary to service-connected residuals of right knee trauma 
with degenerative arthritis, is denied.   

Service connection for generalized anxiety disorder, to 
include as secondary to service-connected residuals of right 
knee trauma with degenerative arthritis, is granted, subject 
to the laws and regulations governing monetary awards.   

A disability rating in excess of 10 percent for service-
connected residuals of right knee trauma with degenerative 
arthritis is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).
As to the Veteran's claim of entitlement to service 
connection for a left shoulder sprain, the Board notes that 
while the Veteran asserts that his left shoulder sprain is 
related to his January 1993 injury from falling off a truck 
during service in the Florida National Guard, the examiner, 
at the time of the April 2007 VA examination, opined that 
such was related to his December 1992 injury from playing 
football during active duty for training in the Florida 
National Guard.  

At the time of the April 2007 VA examination, however the 
Veteran was not diagnosed with a left shoulder disability.  
The Veteran was diagnosed with left shoulder and elbow 
conditions, with negative x-ray examinations in treatment 
records and complaints of chronic pain.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).

VA treatment records dated from March 2001 to August 2001 
indicate that the Veteran complained of pain in his left 
shoulder and left elbow.  VA treatment records dated in 
September 2001 indicate that the Veteran was diagnosed with 
myofascial pain syndrome (MPS), as to pain of multiple body 
parts, and that he was diagnosed with left elbow medial 
epicondylitis in January 2002.  While VA treatment records 
dated from January 2002 to the present indicate that the 
Veteran has complained of pain as to many body parts, there 
is no evidence of complaint or treatment of the left shoulder 
or elbow since January 2002.  Thus, on remand, the RO should 
provide the Veteran with a VA examination to determine if the 
Veteran has a current left shoulder or left elbow disability, 
beyond that of MPS.     

As to the Veteran's claim of entitlement to service 
connection for a back condition, the Board notes that the 
examiner, at the time of the April 2007 VA examination, 
diagnosed the Veteran with thoracolumbar strain, with 
negative MRI and complaints of chronic pain, and opined that 
such was not related to the Veteran's service-connected 
residuals of right knee trauma with degenerative arthritis.  
The examiner opined that the Veteran's lumbar and thoracic 
spine pain was related to his MPS.  It appears however, that 
the RO, nor the examiner at the time of the April 2007 VA 
examination, considered the instances of treatment for back 
pain during the Veteran's active service and service in the 
Florida National Guard.  

The Veteran's service treatment records dated in June 1977 
indicate that he complained of lower back pain for two or 
three weeks, without any history of trauma.  The Veteran was 
diagnosed with low back pain.  The Veteran's service 
treatment records dated in July 1980 indicate that he 
complained of upper back pain for several weeks subsequent to 
carrying a 20-pound radio on his back for four hours each day 
during guard duty.  It does not appear that the Veteran was 
diagnosed with a back condition at that time.  The Veteran's 
Florida National Guard treatment records indicate that he was 
treated in June 1991 for low back pain.  The Veteran reported 
that he injured his back during Physical Fitness Testing (PT) 
and lifting.  The Veteran was diagnosed with a low back 
strain.  

Thus, on remand, the RO should provide the Veteran with a VA 
examination to determine if his current thoracolumbar strain 
is related to his period of military service, to include 
instances of back pain for which he was treated during 
service.

As to the Veteran's claim of entitlement to service 
connection for a left knee condition, the Board notes that 
the examiner, at the time of the April 2007 VA examination, 
diagnosed the Veteran with a left knee condition with 
negative x-ray examination in treatment records and 
complaints of chronic pain, and opined that such was not 
related to the Veteran's service-connected residuals of right 
knee trauma with degenerative arthritis.  The examiner opined 
that the Veteran's left knee condition was related to his 
MPS.  It appears however, that the RO, nor the examiner at 
the time of the April 2007 VA examination, considered the 
instance of treatment for left knee pain during the Veteran's 
active service.  

The Veteran's service treatment records dated in February 
1981 indicate that he complained of sharp pain, distally, in 
the left knee.  The Veteran was diagnosed with a ligamentous 
tear.  

However, at the time of the April 2007 VA examination, the 
Veteran was not diagnosed with a left knee disability.  As 
discussed above, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  While the Veteran's VA treatment records 
indicate a number of instances of treatment wherein he 
complained of right knee pain, such records are silent as to 
any complaint, treatment, or diagnosis of a left knee 
condition.  

Thus, on remand, the RO should provide the Veteran with a VA 
examination to determine if the Veteran has a current left 
knee disability, beyond that of MPS, and if so, if such 
related to his period of military service, to include his in-
service left knee injury for which he was treated in February 
1981.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that a VA examination is necessary to determine whether the 
Veteran has a current left shoulder or left elbow disability, 
or a current left knee disability, beyond that of MPS.  A VA 
examination is also necessary to determine if the Veteran's 
current back condition, thoracolumbar strain, is related to 
his period of service, to include his complaints of back pain 
dated in June 1977, July 1980, and June 1991.  Finally, a VA 
examination is necessary to determine if the Veteran's 
current left knee condition, beyond that of MPS, if any, is 
related to his period of service, to include his in-service 
left knee injury dated in February 1981.  

Finally, in light of the grant of service connection for 
generalized anxiety disorder, to include as secondary to 
service-connected residuals of right knee trauma with 
degenerative arthritis, and in light of the above-described 
remand directives, the Board finds that it is necessary to 
remand the issue of entitlement to TDIU for RO consideration.  
As the issue of TDIU is intertwined with the issues on 
remand, if the Board were to consider the TDIU issue prior to 
the RO's additional development of the issues on remand, it 
could result in prejudice to the Veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with an appropriate 
examiner to determine the following:

a. The current diagnosis, beyond that 
of myofascial pain syndrome (MPS), if 
any, appropriate as to the Veteran's 
claimed left shoulder and left elbow 
condition.  If a firm diagnosis(es), 
beyond MPS, is found, the examiner must 
determine whether it is as likely as 
not (50% percent probability or 
greater) that the Veteran's left 
shoulder/elbow condition(s) is related 
to his period of active service or any 
injuries therein.  The examiner must 
reconcile his/her opinion with that of 
the April 2007 VA examiner. 

b. Whether it is as likely as not (50% 
percent probability or greater) that 
the Veteran's thoracolumbar strain is 
related to his period of active 
service, to include his complaints of 
back pain dated in June 1977, July 
1980, and June 1991. 

c. The current diagnosis, beyond that 
of MPS, if any, appropriate as to the 
Veteran's claimed left knee condition.  
If the examiner determines that the 
Veteran has a current left knee 
condition, beyond that of MPS, the 
examiner should opine as to whether it 
is as likely as not (50% percent 
probability or greater) that the 
Veteran's diagnosed left knee condition 
is related to his period of active 
service, to include his ligamentous 
tear, for which he was treated in 
February 1981. 

The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed. All indicated tests, 
including x-rays, should be conducted.

A complete rationale for any findings 
and opinions expressed should be 
included in the examination report.

The file must be properly documented 
regarding any notifications to the 
Veteran as to any scheduled 
examination.

2.  Then, readjudicate the Veteran's 
claims of entitlement to service 
connection for a left shoulder/elbow 
condition, a back condition, and a left 
knee condition, and his claim of 
entitlement to TDIU, considering any 
additional evidence added to the 
record.  If the actions remain adverse 
to the Veteran, provide the Veteran, 
and his representative, with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examinations may result in adverse determinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


